Citation Nr: 0633463	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  03-28 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from  December 1970 to 
December 1974.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2001 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).


FINDING OF FACT

A bilateral ankle and foot condition was not incurred until 
many years after service and is not attributable to service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral ankle and 
foot condition are not met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In April 2001, the agency of original jurisdiction (AOJ) sent 
a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Because 
service connection has been denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records and fulfilling all Board remand 
requests.

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

The veteran's entrance examination record notes the veteran's 
history of a fractured right toe and a finding of "second 
degree pes planus with no rotation (asymptomatic)", not 
considered disqualifying.  Service medical records report 
treatment for a left ankle injury in July 1972.  The veteran 
had full range of motion with mild pain and mild tenderness.  
An x-ray was taken, and the impression was that there was no 
fracture to either the left ankle or left foot.  The veteran 
was prescribed heat and bandaged and he was diagnosed with a 
sprained left ankle.  Subsequent service medical records 
report no treatment for either ankle or foot, and the 1974 
separation examination reported normal findings as to the 
feet and lower extremities.  

A 1978 x-ray record reports the finding of an early hallux 
valgus deformity and a slight flattening of the arch.  It is 
not until May 1995, over 20 years after separation from 
service, that the veteran first complains of ankle pain.  The 
veteran is subsequently assessed with a severe pronated foot 
syndrome with an old fracture/dislocation of the right ankle 
and peroneal tendonitis in July 1995.  In September 2000, the 
veteran is noted to have marked valgus heels with pronation 
on the right and lesser similar deformity on the left, and 
pain and laxity in the right ankle.  A September 2000 x-ray 
report indicates the veteran had evidence of previous trauma 
on the right ankle, and a right plantar calcaneal spur.  
There was no evidence of a left ankle fracture or 
dislocation.  The veteran was assessed with a presumptive 
bilateral pes planus deformity.  

A May 2003 private physician's statement asserts that the 
veteran's flatfoot deformity with severe heel valgus is due 
to the veteran's "original injury in 1970" when "several 
trays fell on his foot."  This statement is not sufficiently 
probative to warrant service connection, however.  It is 
clear that the opinion is based on the veteran's history; 
there is no indication of any review of the evidence of 
record.  Additionally, although the above statement 
references the veteran's history of an in-service right foot 
or ankle injury, requiring bed rest, the service medical 
records contain no report of either physician-prescribed bed 
rest, an injury from food trays falling, or injury to the 
right foot or ankle.  Mere recitation of the veteran's self-
reported lay history does not constitute competent medical 
evidence, LeShore v. Brown, 8 Vet. App. 406 (1996), and 
service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102.  See also Slater v. Principi, 4 Vet. App. 43 (1993).  
The physician's statement does not report any review of the 
record or provide any medical evidence supporting the nexus 
opinion, and based on the disparity between the veteran's 
history and the evidence contained within the service medical 
records, this opinion is not probative evidence supporting 
the grant of service connection.  The Board rejects the 
history of right ankle injury in service as the preponderance 
of the evidence is against it.

In sum, based on the length of time between service and the 
initial documentation of the current bilateral ankle and 
pronation problem, and the normal findings on the veteran's 
separation examination, service connection for a bilateral 
ankle and foot disorder is denied.  


ORDER

Service connection for a bilateral ankle and foot disorder is 
denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


